Title: David Bailie Warden to Thomas Jefferson, 21 January 1813
From: Warden, David Bailie
To: Jefferson, Thomas


          21 Jan 1813 
          I had the pleasure of writing to you, the 1st of nov. last, by duplicate, informing you concerning packages and letters forwarded to you by different channels of conveyance.  Senator Tracy is anxious to know whether you received a MS, which I delivered to Mr. Barlow, to be sent with his dispatches —This will be accompanied with a copy of the civil, penal, and criminal codes, which I beg you to accept.  Mr. marbois, whom I often see, bids me present you his respects, and attachment—Being the only commissioned agent of our government here, the affairs of the Legation have devolved into my hands—I have been acknowledged in the most favorable manner and if I had powers to negotiate; there is much reason to believe, that a treaty acceptable to the U.S: might be agreed executed—It will shall be my duty in other respects to fill up the vacancy left by the ministers death—His letter to mr. Latrobe must have made an unfortunate impression in the U.S: it was particularly calculated to injure our relations with this government—I inclose a letter from Mr. Mazzei —
        